Citation Nr: 1621156	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury.  

2.  Entitlement to service connection for residuals of a right ankle sprain.

3.  Entitlement to service connection for residuals of a right knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from September 1968 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a March 2015 Board decision, the Board remanded the service connection issues for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

Finally, the Board sees the veteran submitted additional private medical records after certification of his appeal.  However, in a May 2015 statement, he waived his right to have the RO initially consider this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).   

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current right foot degenerative joint disease in the talonavicular with a calcaneal spur did not manifest in service and is not related to any event or incident of his active service from 1968 to 1971, including his documented in-service right foot / right ankle sprain.  

2.  The Veteran does not have a current right ankle disorder during the appeal period or within close proximity thereto, that is separate and distinct from the degenerative joint disease in the talonavicular joint with a calcaneal spur disability.  


CONCLUSIONS OF LAW

1.  A right foot disorder was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A right ankle disorder was not incurred in or aggravated during a period of active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In this case, for the service connections issues on appeal for the right foot and right ankle, the duty to notify was satisfied by a notice letter sent to the Veteran in December 2008.  Moreover, with regard to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued VCAA notice in December 2008 prior to the June 2009 rating decision on appeal.  Thus, there is no timing error.   

Accordingly, the Veteran has received all required notice in this case for the service connection issues on appeal for the right foot and right ankle, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has been no allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), service personnel records (SPRs), VA outpatient treatment records, private medical evidence as authorized by the Veteran, and VA examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, medical treatise evidence, and additional private medical evidence.  The Veteran has not identified any additional, outstanding evidence that is relevant to his service connection claims for the right foot and right ankle being decided herein.  

The Veteran was also afforded VA foot and ankle examinations and opinions in April 2015, to determine the etiology of his right foot and right ankle disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, these VA examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  These VA examinations also considered the Veteran's lay assertions.  With regard to the Veteran's lay allegation of continuity of symptomatology, as discussed below, the Board has found this allegation to be unsupported by and inconsistent with VA treatment records and examinations dated from 1989 to 2003.  As such, there is no basis for any further VA examination or opinion as to the right foot and right ankle issues on appeal.  

With regard to the previous March 2015 Board remand, the Board finds that the RO/AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to substantial compliance with the remand orders, but not strict compliance).  Specifically, pursuant to the Board remand, the RO/AMC secured VA treatment records dated from 2011 to 2015, and afforded the Veteran VA examinations with opinions to determine the etiology of his current right foot and right ankle disorders.  As such, the RO/AMC has substantially complied with the Board's instructions.  

Accordingly, the Board is satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the service connection issues on appeal for the right foot and right ankle.

With regard to the issue of entitlement to service connection for a right knee disorder, the Board finds that further evidentiary development is needed and will be discussed in the remand below.  Therefore, an analysis regarding compliance with the VCAA for this issue is not required at this time.     

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

However, under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37.  Arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if arthritis is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  

Service connection for an enumerated "chronic disease" such as arthritis listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" such as arthritis shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease such as arthritis in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

In addition, for chronic diseases listed in 38 C.F.R. § 3.309(a)-such as arthritis-service connection may also be established by showing continuity of symptoms, which requires a claimant to demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the post-service symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340 (Fed. Cir. 2013) (holding that only those chronic diseases listed in 38 C.F.R. § 3.309 are subject to service connection by continuity of symptoms described in § 3.303(b).  The correct understanding of the "condition noted during service" is that the condition is one that is indicative of but not dispositive of a chronic disease.  Walker, 708 F.3d at 1339.  Stated another way, continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

      A.  Right Foot

The Veteran claims that his current right foot / right ankle problems began during service in November 1968 at Ft. Leonard Wood, Missouri.  Specifically, he believes his right foot / right ankle problems were incurred during service in November 1968 while in basic training.  While he was crossing a log during an exercise his right foot twisted in the mud causing him to fall off and land in a creek bed.  He says his right foot began to swell and he was eventually taken to the hospital at the fort and told he had a sprained right ankle / right foot.  He was put on limited duty.  He also mentions that a lot of running was performed during service while wearing combat boots when he served in Vietnam as an artillery forward observer with the infantry.  This duty required walking in the rice paddies, jungles, and up and down hills.  He says this worsened his right foot problems.  Post-service, he indicates that his right foot pain continued on an intermittent basis.  However, he continued to run five mile runs after service until 1990.  But he had to eventually give up running and other forms of exercise that put pressure on his feet.  He indicates his right foot problems eventually developed into arthritis.  He has been prescribed Celebrex to ease the pain of his right foot arthritis.  He was also provided orthotics.  He states that his age is only one of several contributing factors to his right foot arthritis.  See December 2008, January 2010, June 2015 Veteran's statements; July 2009 NOD.

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a right foot disorder.      

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, based on September 2008 and December 2013 VA X-ray reports, the Veteran has been diagnosed with degenerative joint disease in the talonavicular joint of the right foot with a calcaneal spur.  This has also been described as arthritic change or osteoarthritis in the right mid-foot.  See April 2015 VA examination; September 2008 VA primary care physician assistant note.  In any event, the evidence clearly reveals current right foot arthritis for the Veteran.  The remaining is whether his right foot disorder manifested in service or is otherwise related thereto.

Once again, the Board notes that arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d at 1338-39.

With regard to in-service evidence, several STRs dated in November 1968 documented an injury to the right foot and right ankle.  It was noted the Veteran twisted his right ankle going over a log.  There was no fracture of dislocation.  X-rays of the right ankle were normal.  The diagnosis was right ankle sprain.  An undated letter from Veteran to his family, presumably contemporaneous to his service, discussed the November 1968 injury.  The Veteran reported in this letter that he was diagnosed with a sprain to the right ankle / right foot.  He added that it was painful and hard to walk on.  However, for the rest of his time in service, at April 1969, June 1969, and June 1971 Reports of Medical History, the Veteran specifically denied cramps in the legs, arthritis, joint deformity, or foot trouble.  Moreover, upon objective examinations in April 1969, June 1969, and June 1971, his feet and lower extremities were normal.  His June 1971 examination occurred upon separation.  

During service, the Board acknowledges that the incurrence of an injury alleged to have happened in combat may be shown by lay evidence, if consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Although it is undisputed the Veteran engaged in combat based on the RO's grant of service connection for PTSD due to his combat stressors from Vietnam, the Board finds no evidence or allegation of record that the Veteran's right foot disorder was incurred during combat; thus, the combat presumption does not assist the Veteran with his claim here.

Although the Veteran's currently diagnosed right foot arthritis is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), right foot arthritis is not "shown" in service.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of arthritis is of record during service.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  

Post-service, there is also no probative, credible evidence of right foot arthritis within one year of the Veteran's military service in 1971.  Thus, the Veteran is not entitled to service connection for arthritis on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Walker, 708 F.3d 1335-37.

Post-service, with regard to continuity of symptomatology, the Veteran is indeed competent as a layperson to report continuous observable right foot pain and other symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Layno, 6 Vet. App. at 469.  Post-service, he has reported on several occasions that he has continued to experience right foot pain "on and off" over the years subsequent to his November 1968 in-service injury.  See September 2008 VA primary care physician assistant note; November 2008 VA podiatry consult; December 2012 VA podiatry consult; May 2013 VA physical therapy note; July 2009 NOD.  However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

The Board emphasizes that definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

In this regard, the clinical evidence of record clearly documents no continuous right foot pain for several decades after the Veteran's military service.  If it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the present case, there is a lack of corroborating evidence both in-service and post-service as to the Veteran's lay assertions regarding continuity of symptoms.  In particular, the following evidence reveals no right foot symptoms or complaints for many years after service:

At his Report of Medical History upon separation in June 1971, the Veteran expressly denied cramps in the legs, arthritis, joint deformity, or foot trouble.  Moreover, no foot or lower extremity disorder was found at the Veteran's June 1971 separation examination.  Thus, there was affirmative evidence actually showing that he did not have or report to have any foot symptoms or disorders.

An October 1989 VA general medical examiner observed a normal musculo-skeletal system including the feet.  It was noted the Veteran enjoys running and tennis.  There were no foot complaints in October 1989.    

Moreover, VA outpatient treatment records dated in 1989, 1995, and 1996 to 1998, document psychiatric treatment and stomach problems, but no foot problems.  

In addition, VA outpatient treatment records dated from 1998 to 2003 document complaints and treatment for rhinitis, tinea pedis, tinnitus, and hearing loss, among other conditions, but no mention of a joint or muscle problem with the feet. 

This above evidence is inconsistent with the Veteran's lay assertions regarding continuous right foot symptoms from the time of his Vietnam service, even intermittently.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  In this regard, contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

With regard to post-service right foot pain, the Board acknowledges it must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  In this regard, the Veteran's statements in the medical evidence above, made for the purpose of medical diagnosis or treatment, are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate).  

That is, if the Veteran was having continuous right foot pain or symptoms subsequent to his injury and physical training and duties in Vietnam from 1968 to 1971, common sense dictates it is highly unlikely he would fail to mention his right foot pain on numerous occasions throughout the post-service years.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (when a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In summary, his failure to report any complaints of a right foot disorder at numerous, earlier instances of VA medical treatment, is persuasive evidence that he was not then experiencing any right foot problems, for many decades post-service.  Therefore, the Veteran's lay assertions are not particularly persuasive, probative, or credible on this issue.  

With regard to a nexus, there is probative medical evidence of record that clearly weighs against a relationship between the Veteran's present right foot arthritis and his period of military service from 1968 to 1971.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Specifically, an April 2015 VA foot examiner noted the Veteran's complaints of intermittent right foot pain since straining his right foot in basic training.  Regardless, after an interview and examination of the Veteran, and a review of the claims folder, the VA examiner opined "[i]t is less likely than not that the veteran's right foot osteoarthritis was incurred in or caused by service."   The examiner reasoned that the Veteran's STRs were silent for any "chronic" right foot condition.  Furthermore, the June 1971 in-service separation examination was silent for any chronic right foot condition.  The examiner concluded the Veteran's   right foot osteoarthritis was most likely "age-related."  (The Veteran was 68 years of age at the time of the April 2015 VA foot examination).  This VA foot examination and opinion was thorough, supported by an explanation, and considered the Veteran's history and relevant longitudinal complaints.  This VA opinion provides probative evidence against the right foot disorder claim.  There is no contrary medical opinion of record.  

The Board acknowledges that in December 2008 the Veteran submitted a medical article on post-traumatic arthritis.  This article concluded that subtalar arthrodesis with internal compression was effective treatment for post-traumatic subtalar arthritis of the foot.  Although the Court has held that, in general, information contained within medical articles and treatise evidence is too abstract to prove the nexus element of a service-connection claim, the Court has also held that treatises "can provide important support when combined with an opinion of a medical professional."  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Furthermore, a medical article or treatise, standing alone, may provide sufficient evidence of a causal connection when it "discusses generic relationships with a degree of certainty" so that the causal connection is "based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. at 317.  In the present case, the December 2008 medical article was not submitted with a favorable medical opinion of a nexus and in itself provides no evidence of a nexus or a causal connection for the Veteran's right foot arthritis to his service.  It is therefore entitled to limited probative value. 

The Board also acknowledges the Veteran's lay assertion in a January 2010 statement that VA doctors have advised him that he has problems with his right foot caused by the sprain he sustained in basic training (in November 1968).  Lay testimony or lay statements regarding what a medical professional tells a lay person is specifically listed as one of the examples given as competent lay testimony.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In other words, the Veteran is competent to relate what VA physicians have told him, even though he has not submitted this medical evidence or provided adequate authorization to secure it.  In any event, the April 2015 VA foot examination and opinion discussed above is more detailed and probative than his lay statement, as it is based on a review of the claims file, including his lay statements, as well as on the clinician's medical expertise.  It is also supported by a reasonable and competent rationale.  On the other hand, the Veteran's recitation of what VA doctors have told him does not reveal the basis or rationale for such opinions.  Such an assertion is outweighed by the other medical evidence of record, including the medical evidence showing no continuity of symptomatology for his right foot disorder. 

With regard to lay evidence of a nexus of current right foot arthritis to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of right foot pain during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, neither the Veteran nor his representative has medical training or expertise for offering a medical nexus opinion as to right foot arthritis.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the April 2015 VA foot examiner, who determined that the Veteran's current right foot arthritis did not originate during service.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the April 2015 VA foot examiner reviewed and considered the evidence of record, including the Veteran's lay statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

The Board also observes that the evidence of record has noted other foot conditions, to include a right great toe disorder and bilateral pes planus.  In this regard, VA must fully and sympathetically develop a veteran's claim to its optimum, and that requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  However, the Board has determined, as explained below, that neither a right great toe disorder nor bilateral pes planus is on appeal in the present decision.  

Specifically, STRs dated in October 1969 document the Veteran sustained a hair-line fracture of the terminal phalanx of the right great toe, occurring when an ironing board collapsed on it.  A subungual hematoma developed immediately, with the nail being torn off with subsequent hemorrhage.  Regardless, there was no further treatment for a right great toe disorder either during service or thereafter.  In fact, his July 2009 NOD, the Veteran advised that although an injury to his right great toe did happen while he was in the service, this injury has nothing to do with his current appeal.  He also advised he did not submit a claim for this particular injury.  Therefore, the Board concludes service connection for a right great toe disorder is not on appeal before the Board, and will not be considered in the present decision.    
 
In addition, the Board sees that in a January 2010 rating decision, the RO denied the Veteran's separate claim for service connection for bilateral pes planus of the feet.  Post-service VA treatment records dated from 2008 to 2015 have diagnosed bilateral pes planus of the feet.  However, a review of the record shows that the Veteran did not submit a NOD or Substantive Appeal (e.g., VA Form 9 or equivalent statement) for this particular issue.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2015).  Moreover, in a March 2010 Report of General Information, the Veteran clarified in a telephone conversation with RO personnel that he neither wished to file a NOD regarding his bilateral pes planus claim, nor wished to reopen his bilateral pes planus claim.  Thus, the separate issue of service connection for bilateral pes planus of the feet is not on appeal before the Board, and will not be considered in the present decision.    

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for a right foot disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


      B.  Right Ankle

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a right ankle disorder. 

The Veteran contends that he has a current right ankle disorder that began during service in November 1968 at Ft. Leonard Wood, Missouri, as the result of his in-service right ankle sprain.  

As noted above, STRs dated in November 1968 record a right ankle sprain after the Veteran twisted his right ankle going over a log.  In-service X-rays taken in November 1968 revealed no fracture, no dislocation, and no significant abnormality for the right ankle.  The remaining STRs, including the June 1971 separation examination, are negative for a right ankle disorder.

With regard to direct service connection, aside from a right ankle sprain diagnosed over 40 years earlier during service in November 1968, no military, private, or VA physician has diagnosed the Veteran with a separate right ankle disorder.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability for a right ankle disorder, there can be no valid claim for direct service connection.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

In order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  The mere fact of a Veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort. 

In this regard, post-service, VA treatment records dated from 1989 to 2003 are negative for any complaint, treatment, or diagnosis of a right ankle disorder.  Beginning in September 2008, VA treatment records and X-rays assessed degenerative joint disease in the talonavicular joint with a calcaneal spur.  This has also been described as arthritic change or osteoarthritis in the right mid-foot.  This particular diagnosis, adjudicated above as a right foot disorder, has interchangeably at times been labelled as a right "ankle" disorder by VA medical personnel.  In any event, the Veteran's degenerative joint disease in the talonavicular joint with a calcaneal spur has been thoroughly considered and denied in the present decision as discussed above.  The question in the present case is whether there is any other right ankle disorder of record that is separate and distinct from the degenerative joint disease in the talonavicular joint with a calcaneal spur disability adjudicated above.  Where, separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In this vein, the Board has determined there is no separate right ankle disability of record.  Specifically, VA X-rays for the right ankle dated in December 2013 revealed no acute abnormality in the right ankle.  However, notably, the same VA X-rays for the right foot revealed chronic degenerative changes at the talonavicular joint with chronic heel spur, which again was adjudicated above.  Moreover, the April 2015 VA ankle examiner also assessed there was no current right ankle diagnosis.  The VA examiner's right ankle examination was normal.

The Board has considered that the requirement of a current disability is fulfilled if a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, the Court has held that a diagnosis dated prior to the filing of a claim is relevant evidence in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.  

In the present case, the earlier right ankle sprain was diagnosed back in 1968.  The Veteran filed his service connection claim for a right ankle disorder much later in time (40 years later) in 2008.  Therefore, in the present case, the Board concludes that the earlier treatment for a right ankle sprain in 1968, was not sufficiently proximate to the filing of the 2008 claim so as to constitute evidence of a current disability.  Once again, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Absent probative or reliable evidence of current right ankle disability, service connection cannot be granted in the present case.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for a right ankle disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a right foot injury is denied. 

Service connection for residuals of a right ankle sprain is denied. 


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection claim for a right knee disorder.

First, STRs confirm that in March 1969, the Veteran sustained a right knee injury.  The Veteran was instructed not to engage in running or physical training for three days.  However, the in-service examination at that time for the right knee was objectively negative.  In a December 2008 addendum statement from the Veteran, he reported that he found additional letters dated in March 1969 written to his wife and parents discussing his in-service right knee injury and continuing symptoms.  Nonetheless, there is no indication in the record the Veteran submitted copies of these particular letters, which potentially could be relevant to his right knee claim.  The AOJ should contact the Veteran and ask that he submit copies of any in-service letters discussing his March 1969 right knee injury and symptoms.   

Second, the AOJ should obtain a VA addendum opinion from the same VA examiner who performed the April 2015 VA knee examination.  Previously, the April 2015 VA knee examiner did not have knowledge of or access to these alleged in-service letters from March 1969.  If the same VA knee examiner is not available, another qualified VA clinician will provide the addendum opinion.  

Accordingly, the right knee issue is REMANDED for the following action:

1.   The AOJ should contact the Veteran and ask that he submit copies of any in-service letters to his wife and parents discussing his March 1969 right knee injury and symptoms.  The Veteran discussed the existence of these letters in a December 2008 addendum statement.  These letters, if they exist, could potentially be relevant to his right knee claim.  

All attempts to secure copies of these letters, and any response received from the Veteran, must be documented in the claims file.

2.  After completing the above development, the AOJ should secure a VA addendum opinion from the April 2015 VA knee examiner.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is an examination necessary.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

The VA examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran's right knee arthritis or right knee medial meniscus tear is causally or etiologically related to the Veteran's military service.  In rendering this opinion, the VA examiner should also address whether the Veteran's in-service physical training (running in combat boots) and his duties in Vietnam (walking in the rice paddies, jungles, and up and down hills), caused any of his current right knee disorders to develop over time.  

The examiner is advised that STRs confirm that in March 1969, the Veteran sustained a right knee injury.  The Veteran was instructed not to engage in running or physical training for three days.  However, the in-service examination at that time for the right knee was objectively negative.  The Veteran has also stated that he found additional letters dated in March 1969 written to his wife and parents discussing his in-service right knee injury and continuing symptoms.  See December 2008 addendum statement.  Post-service, the Veteran was first diagnosed with right knee arthritis according to VA X-rays dated in August 2003 and right knee medial meniscus tear according to private FCHC Medical Care records dated in 2015 and 2016.  

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue on appeal of service connection for a right knee disorder.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


